Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2695 Page 1 of 15
                                                                                   FILED
                                                                            2021 MAR 1 PM 12:17
                                                                                  CLERK
                                                                            U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


     MATHEW CLYDE,
                                                  MEMORANDUM DECISION AND
          Plaintiff,                              ORDER GRANTING DEFENDANTS MY
                                                  BUDDY THE PLUMBER HEATING AND
     v.                                           AIR, LLC AND BRANDON DUNCAN’S
                                                  MOTION FOR SUMMARY JUDGMENT
     MY BUDDY THE PLUMBER HEATING                 AND DENYING PLAINTIFF’S MOTION
     AND AIR, LLC, et al.,                        FOR PARTIAL SUMMARY JUDGMENT

          Defendants.
                                                  Case No. 2:19-cv-00756-JNP-CMR

                                                  District Judge Jill N. Parrish



          Before the court are two Motions for Summary Judgment. The first is filed by Defendants

 My Buddy the Plumber Heating and Air, LLC (“My Buddy”) and Brandon Duncan (“Duncan”)

 (collectively, the “My Buddy Defendants”). ECF No. 39. The second is filed by Plaintiff Mathew

 Clyde (“Clyde”). ECF No. 45. 1 The court entertained oral argument on both pending Motions on

 February 26, 2021. Having reviewed the memoranda and considered the oral argument, the court

 grants the My Buddy Defendants’ Motion for Summary Judgment and denies Clyde’s Motion for

 Partial Summary Judgment.




 1
  Defendant G&A Partners – Utah, LLC (“G&A”) filed a Notice of Joinder to the My Buddy
 Defendants’ Opposition to Clyde’s Motion for Partial Summary Judgment. ECF No. 55. However,
 because the court grants G&A’s Motion for Summary Judgment (ECF No. 38), thereby dismissing
 G&A from this case, G&A’s Notice of Joinder is moot.
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2696 Page 2 of 15




                                         BACKGROUND

        My Buddy is owned by Duncan and operates as a plumbing and HVAC company that

 services the general public. My Buddy provides its services directly to its customers, and it neither

 offers its services for resale nor manufactures any of the plumbing or HVAC parts and systems

 that it sells. Clyde was employed by My Buddy from November 2016 until April 2019.

        As part of his employment with My Buddy, Clyde agreed to a deferred commission

 payment structure. Under this structure, Clyde was paid a commission of 40% of the net profits of

 each job that he sold, but his commission could not be determined and paid to him until the

 customer fully paid My Buddy for the services sold. Some customers promptly paid for their

 services in full, but others would take weeks or months to complete their payments to My Buddy.

 When customers’ payments were delayed, so too were Clyde’s commission payments. As a result,

 the commissions reflected on Clyde’s paychecks rarely reflected the commissions that Clyde made

 during the same pay period. This delayed commission structure provided for substantial fluctuation

 in Clyde’s bi-weekly earnings from My Buddy.

        Clyde brings this lawsuit under the Fair Labor Standards Act (“FLSA”), seeking unpaid

 overtime wages from his employment with My Buddy. ECF No. 2. The My Buddy Defendants

 have filed a Motion for Summary Judgment, arguing that Clyde was an exempt employee under

 both the Retail/Service Establishment and the Outside Sales Exemptions and thus does not qualify

 to receive overtime pay. Clyde responds that neither exemption is applicable, and he specifically

 argues in his Motion for Partial Summary Judgment that the Outside Sales Exemption does not

 apply (ECF No. 45). The My Buddy Defendants also argue that Clyde was paid more than

 minimum wage for all his hours worked, and that during his on-call hours, Clyde was merely

 “waiting to be engaged,” which does not constitute hours worked under the FLSA. Clyde responds
                                                  2
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2697 Page 3 of 15




 that he was not paid at least minimum wage for all the hours that he worked, and that he was

 “engaged to be waiting” while on-call, which counts as hours worked under the FLSA.

                                       LEGAL STANDARD

        Summary judgment is proper “if the movant shows that there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

 The movant bears the initial burden of demonstrating the absence of a genuine dispute of material

 fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has met this burden, the

 burden shifts to the nonmoving party to “set forth specific facts showing that there is a genuine

 issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted). “A

 fact is material if, under the governing law, it could have an effect on the outcome of the lawsuit.

 A dispute over a material fact is genuine if a rational jury could find in favor of the nonmoving

 party on the evidence presented.” Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760,

 767 (10th Cir. 2013) (citation omitted). “At the summary judgment stage, the judge’s function is

 not to weigh the evidence and determine the truth of the matter.” Concrete Works of Colo., Inc. v.

 City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir. 1994). Rather, the court must “construe the

 evidence in the light most favorable to . . . the nonmoving party.” Estate of Booker v. Gomez, 745

 F.3d 405, 411 (10th Cir. 2014) (citation omitted).

                                           DISCUSSION

        The FLSA was enacted to eliminate “labor conditions detrimental to the maintenance of

 the minimum standard of living necessary for health, efficiency, and general well-being of

 workers.” 29 U.S.C. § 202. To achieve this end, the FLSA imposes a minimum wage and requires

 that an employee who works more than forty hours per week must be compensated for the excess

 hours “at a rate not less than one and one-half times the regulate rate at which he is employed.” Id.
                                                  3
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2698 Page 4 of 15




 §§ 206, 207(a)(1). However, there are several exemptions to the minimum wage and maximum

 hour requirements. Relevant here is the Retail/Service Establishment Exemption (the “Retail

 Exemption”). Id. § 207(i). The My Buddy Defendants argue that Clyde’s claim of unpaid overtime

 wages fails under the Retail Exemption. 2

        An employer must prove the applicability of an FLSA exemption by a preponderance of

 the evidence. Lederman v. Frontier Fire Prot., Inc., 685 F.3d 1151, 1157–58 (10th Cir. 2012).

 “[E]xemptions under the FLSA are to be narrowly construed against the employers seeking to

 assert them . . . .” Id. at 1157 (citation omitted). “The inquiry into exempt status . . . remains

 intensely fact bound and case specific.” Archuleta v. Wal-Mart Stores, Inc., 543 F.3d 1226, 1233

 (10th Cir. 2008) (citations omitted). “The question of how [an employee] spent [his] working

 time . . . is a question of fact. The question whether [his] particular activities excluded [him] from

 the overtime benefits of the FLSA is a question of law . . . .” Icicle Seafoods, Inc. v. Worthington,

 475 U.S. 709, 714 (1986); see also Reich v. Wyoming, 993 F.2d 739, 741 (10th Cir. 1993).

        Under the Retail Exemption, an employer is not liable to an employee for unpaid overtime

 wages upon the satisfaction of the following three conditions: (1) the employee is employed by a




 2
   The parties also argue over the applicability of the Outside Sales Exemption, 29 U.S.C.
 § 213(a)(1). Because the court finds that the Retail Exemption applies to this case, the court need
 not decide the applicability of the Outside Sales Exemption.
 Similarly, although the My Buddy Defendants raise alternative arguments in their Motion for
 Summary Judgment that Clyde was paid more than minimum wage for all his hours worked and
 that Clyde’s on-call hours should not be compensable as hours worked because he was “waiting to
 be engaged,” the court need not address these arguments because it finds that the Retail Exemption
 applies.
 Nevertheless, the court notes that the applicability of the Outside Sales Exemption and the
 compensability of Clyde’s on-call hours in particular were well-briefed. The court is persuaded
 that they provide alternate bases in the record for its ruling.
                                                   4
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2699 Page 5 of 15




 “retail or service establishment”; (2) the employee’s “regular rate of pay . . . is in excess of one

 and one-half times” the federal minimum wage; and (3) “more than half his compensation for a

 representative period (not less than one month) represents commissions on goods or services.” 29

 U.S.C. § 207(i). Regulations promulgated by the Department of Labor interpreting this statute3

 state that the purpose of Section 207(i) is “to relieve an employer from the obligation of paying

 overtime compensation to certain employees of a retail or service establishment paid wholly or in

 greater part on the basis of commissions.” 29 C.F.R. § 779.414.

        The satisfaction of the first and third elements of the Retail Exemption is not disputed by

 the parties; it is uncontroverted that My Buddy is a retail or service establishment and that more

 than half of Clyde’s compensation from My Buddy represents commissions on goods or services.

 But the second element—whether Clyde’s regular rate of pay exceeds one and one-half times the

 federal minimum wage—is disputed. Accordingly, the court will only address the second element

 of the Retail Exemption.

 I.     “Regular Rate of Pay” Standard

        “Determination of correct overtime compensation under the [FLSA] depends upon the

 ‘regular rate’ at which the employee is employed, reduced to an hourly figure.” Triple “AAA” Co.

 v. Wirtz, 378 F.2d 884, 886 (10th Cir. 1967) (citation omitted). After the United States Supreme

 Court defined “regular rate” as “the hourly rate actually paid the employee for the normal, non-




 3
   “Generally, [Department of Labor] regulations are entitled to judicial deference and are the
 primary source of guidance for determining the scope and extent of exemptions to the FLSA.”
 Spradling v. City of Tulsa, 95 F.3d 1492, 1495 (10th Cir. 1996) (citing Udall v. Tallman, 380 U.S.
 1, 16 (1965) (“When faced with a problem of statutory construction, this Court shows great
 deference to the interpretation given the statute by the officers or agency charged with its
 administration.”)); see also Clements v. Serco, Inc., 530 F.3d 1224, 1227 (10th Cir. 2008) (same).
                                                  5
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2700 Page 6 of 15




 overtime workweek for which he is employed,” Walling v. Youngerman-Reynolds Hardwood Co.,

 325 U.S. 419, 424 (1945) (citation omitted), Congress amended the FLSA to define “regular rate”

 to “include all remuneration for employment paid to, or on behalf of, the employee,” except for

 eight statutory exceptions, 29 U.S.C. § 207(e), and the Department of Labor incorporated the

 Supreme Court’s definition into its regulations, 29 C.F.R. § 778.108. To calculate the regular rate

 of pay, “[i]t is a rate per hour, computed for the particular workweek by a mathematical

 computation in which hours worked are divided into straight-time earnings for such hours to obtain

 the statutory regular rate.” Id. § 779.419(b) (citation omitted). Put differently, “[t]he regular hourly

 rate of pay of an employee is determined by dividing his total remuneration for employment

 (except statutory exclusions) in any workweek by the total number of hours actually worked by

 him in that workweek for which such compensation was paid.” Id. § 778.109. Commissions,

 “whether based on a percentage of total sales or of sales in excess of a specified amount, or on

 some other formula” are part of this calculation:

                  This is true regardless of whether the commission is the sole source
                  of the employee's compensation or is paid in addition to a
                  guaranteed salary or hourly rate, or on some other basis, and
                  regardless of the method, frequency, or regularity of computing,
                  allocating and paying the commission. . . . The fact that the
                  commission is paid on a basis other than weekly, and that payment
                  is delayed for a time past the employee's normal pay day or pay
                  period, does not excuse the employer from including this payment
                  in the employee's regular rate.

 Id. § 778.117.

         A “single workweek” is the relevant time period for regular rate calculations; “averaging

 of hours over [two] or more weeks” is not permitted. Id. § 778.104. This time period limitation

 applies to “employees paid on a commission basis.” Id. However, “[i]f it is not possible or

 practicable to allocate the commission among the workweeks of the period in proportion to the
                                                     6
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2701 Page 7 of 15




 amount of commission actually earned or reasonably presumed to be earned each week, some other

 reasonable and equitable method must be adopted.” Id. § 778.120. One alternative method that

 “may be used” entails allocating equal commission amounts to each week by “[a]ssum[ing] that

 the employee earned an equal amount of commission in each week of the commission computation

 period and comput[ing] any additional overtime compensation due on this amount.” Id. § 778.120,

 (a). Regardless of the calculation method used, if the employee’s regular rate of pay “is not more

 than one and one-half times [the federal minimum wage], there is no overtime pay exemption for

 the employee in that particular workweek.” Id. § 779.419(a).

 II.    Clyde’s Regular Rate of Pay

        Clyde was employed by My Buddy from November 2016 to April 2019. He was paid on a

 deferred commission basis, in which he made 40% of the net profits of each job that he sold, but

 only once customers paid My Buddy in full for its services. This meant that Clyde’s commissions

 were typically delayed for weeks or months at a time, and his bi-weekly earnings accordingly

 fluctuated greatly. During Clyde’s employment, the federal minimum wage was $7.25 per hour.

 See 29 U.S.C. § 206(a)(1)(C). Thus, to satisfy the second element of the Retail Exemption, the My

 Buddy Defendants must establish that Clyde’s regular rate of pay was more than $10.88 per hour,

 one and one-half times the federal minimum wage.

        Neither party has provided, and the court did not find, binding authority on how Clyde’s

 regular rate of pay must be calculated given his deferred commission payment structure. But the

 court is persuaded by the calculation method used in Schwind v. EW & Associates, Inc., 371 F.

 Supp. 2d 560 (S.D.N.Y. 2005), which bears substantial factual similarity to this case. In Schwind,

 an employee was paid solely on a deferred commission basis in which he “would be paid only

 after [his employer was] paid by the client for a particular project.” Id. at 568 n.6. Because of this
                                                   7
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2702 Page 8 of 15




 pay structure, the court “deem[ed] it necessary to adopt a ‘reasonable and equitable’ method other

 than those provided in the regulation” to calculate the employee’s regular rate of pay. Id. at 568.

 The “reasonable and equitable method” adopted was “to average the commissions received by [the

 employee] in a given year and allocate the average to each week.” Id. In justifying its calculation

 method, the court focused on the employee’s “fluctuating and irregular” deferred commission

 payment structure and observed that commission salesmen “have fluctuating hours and income,

 and it is unlikely that Congress meant to require employers to pay overtime in the lean weeks when

 the fat weeks more than make up.” Id. (citing Walton v. United Consumers Club, Inc., 786 F.2d

 303, 307 (7th Cir. 1986)). The court also noted that other courts had used periods as long as a year

 to calculate average wages. Id. (citation omitted); see also Triple “AAA” Co., 378 F.2d at 887.

 Although neither party in Schwind provided the court with the number of hours that the employee

 worked, the court still found that the Retail Exemption applied because the employee’s regular rate

 of pay, calculated based on a yearly average of his commissions that was equally allocated to each

 week, was in excess of the minimum hourly rate applicable to him “even if [he] worked every hour

 of every week.” 371 F. Supp. 2d at 568 n.8, 568.

        The My Buddy Defendants argue that Clyde’s regular rate of pay should be calculated

 using the Schwind court’s approach. Like the employee in Schwind, Clyde was paid on a deferred

 commission structure, which resulted in his pay substantially fluctuating throughout his

 employment. Because of these fluctuations, the My Buddy Defendants argue that allocating

 Clyde’s deferred commissions to the corresponding hours and weeks he worked is “not possible

 or practicable.” ECF No. 39 at 24. Thus, the most reasonable and equitable approach to calculating

 Clyde’s regular rate of pay “is to divide the number of hours Mr. Clyde purportedly worked during



                                                  8
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2703 Page 9 of 15




 each workweek into the weekly average of his commissions for that year.” Id. at 25. When this

 method is adopted, the My Buddy Defendants argue that the calculations are as follows:

                Mr. Clyde earned $22,214.71 in 2016 when he worked 9 weeks, for
                an average weekly salary of $2,468.30; $251,713.45 in 2017 when
                he worked 51 weeks, for an average weekly salary of $4,935.56;
                $190,961.33 in 2018 when he worked 52 weeks, for an average
                weekly salary of $3,672.33; and $30,190.02 in 2019 when he
                worked 15 weeks, for an average weekly salary of $2,012.67. When
                Mr. Clyde’s regular rate is calculated using this method, it is clear
                that his regular rate of pay exceeded $10.88 per hour for each
                workweek he was employed by My Buddy.

 Id. The My Buddy Defendants expand upon these calculations in an exhibit attached to their

 Motion for Summary Judgment (ECF No. 42-5) and in their Reply Brief (ECF No. 62 at 11–19).

 The My Buddy Defendants argue that these more detailed calculations clearly demonstrate that

 Clyde’s regular rate of pay exceeded $10.88 per hour for each workweek of his My Buddy

 employment, even if he worked every hour of the workweek, just as the employee in Schwind.

 Thus, the My Buddy Defendants argue that the second Retail Exemption element is satisfied,

 rendering Clyde exempt from overtime pay.

        In response, Clyde does not challenge the accuracy of the My Buddy Defendants’

 calculations. Rather, Clyde argues that his regular rate of pay must be calculated on a weekly basis,

 rather than on an average basis. Clyde further argues, without citation to any binding authority,

 that it is “impossible” and there is “no way” for the My Buddy Defendants to calculate Clyde’s

 regular rate of pay because they failed to keep records of the number of hours that Clyde worked.

 ECF No. 56 at 22–23. Clyde argues that this failure to comply with FLSA record-keeping

 requirements bars them from invoking the Retail Exemption.

        The court is not persuaded by Clyde’s arguments. First, as previously stated, though the

 applicable regulations provide that an employee’s regular rate of pay should be calculated on a
                                                  9
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2704 Page 10 of 15




  weekly basis and that averaging multiple weeks is not permitted, 29 C.F.R. § 778.104, the same

  regulations also state that equal commission amounts may be allocated to each week when “it is

  not possible or practicable to allocate the commission among the workweeks,” id. § 778.120, (a).

  Because the court finds that it is not “possible or practicable” to accurately allocate Clyde’s

  commission per workweek given the deferred commission basis on which he was paid, averaging

  his yearly commission and applying it equally to each week is a “reasonable and equitable method”

  by which to assess his regular rate of pay. See Schwind, 371 F. Supp. 2d at 568 (finding the same).

  Contra Selz v. Investools, Inc., No. 2:09-cv-1042, 2011 WL 285801, at *10 (D. Utah Jan. 27, 2011)

  (unpublished) (distinguishing Schwind and declining to adopt its regular rate of pay calculation

  method because it was possible to make a week-by-week determination of the employee’s regular

  rate of pay).

            Second, the fact that the My Buddy Defendants failed to keep records of Clyde’s hours

  worked does not bar them from invoking the Retail Exemption. It is undisputed that the My Buddy

  Defendants did not comply with the recordkeeping requirements set forth in the regulations

  interpreting the FLSA. 4 But this failure to do so does “not result in a finding that the retail-service




  4
      The regulations interpreting the FLSA provide that:
                   [w]ith respect to each employee of a retail or service establishment
                   exempt from the overtime pay requirements of the Act pursuant to
                   the provisions of section 7(i), employers shall maintain and preserve
                   payroll and other records containing all the information and data
                   required by § 516.2(a) except paragraphs (a) (6), (8), (9), and (11),
                   and in addition:

                   (a) A symbol, letter or other notation placed on the payroll records
                   identifying each employee who is paid pursuant to section 7(i).

                   (b) A copy of the agreement or understanding under which section
                   7(i) is utilized or, if such agreement or understanding is not in
                                                    10
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2705 Page 11 of 15




  exemption is inapplicable,” nor does it “result in a denial of summary judgment if the [plaintiff]

  qualif[ies] for the retail service exemption in all other respects.” Viciedo v. New Horizons Comput.

  Learning Ctr. of Columbus, Ltd., 246 F. Supp. 2d 886, 899, 900 n.10 (S.D. Ohio 2003); see also

  Kuntsmann v. Aaron Rents, Inc., 903 F. Supp. 2d 1258, 1268 (N.D. Ala. 2012) (holding that,

  although an employer failed to maintain records in compliance with 29 C.F.R. § 516.16, the

  employee’s own testimony about how many hours that he worked, coupled with a record of the

  employee’s compensation, satisfied the second element of the Retail Exemption). “Rather, . . . the

  [c]ourt should simply issue an injunction requiring the employer to comply with those

  requirements in the future.” Viciedo, 246 F. Supp. 2d at 900 (citations omitted); see also Brennan

  v. Valley Towing Co., 515 F.2d 100, 111–12 (9th Cir. 1975) (finding that even though an employer

  failed to comply with the record-keeping requirements of 29 C.F.R. § 516.2, “[n]o additional

  sanction for past record keeping violations [beyond an order requiring prospective compliance]

  seems warranted, unless . . . there is no reasonably accurate means of determining from the records

  available . . . what overtime pay is due each employee”).

         In addition, as Clyde’s counsel conceded at oral argument, the regulations themselves do

  not make clear that a failure to comply with the recordkeeping requirements bars an employer from




                 writing, a memorandum summarizing its terms including the basis
                 of compensation, the applicable representative period and the date
                 the agreement was entered into and how long it remains in effect.
                 Such agreements or understandings, or summaries may be
                 individually or collectively drawn up.

                 (c) Total compensation paid to each employee each pay period
                 (showing separately the amount of commissions and the amount of
                 noncommission straight-time earnings).

  29 C.F.R. § 516.16.
                                                  11
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2706 Page 12 of 15




  invoking the Retail Exemption. An employer’s failure to comply with the regulations’

  recordkeeping requirements may give rise to an evidentiary problem for the employer because the

  employer will be unable to establish the number of hours worked and consequently the

  applicability of the exemption. But the My Buddy Defendants do not face this evidentiary problem

  here for two reasons.

         First, although the My Buddy Defendants failed to create and maintain the required records,

  Clyde himself has provided detailed records of his hours worked and commissions received.

  Contra Johnson v. Wave Comm GR LLC, 4 F. Supp. 3d 423, 445–46 (N.D.N.Y. 2014) (holding that

  an employer could not establish that members of two employee subclasses received compensation

  greater than one and one-half times the minimum wage for all weeks that they worked because

  there was no record of the employees’ actual weekly hours). Although it is the employer’s burden

  to prove each element of an FLSA exemption, the My Buddy Defendants accept the accuracy of

  Clyde’s records for purposes of this Motion for Summary Judgment, ECF Nos. 39 at 25 n.108, 62

  at 6, so there is no dispute as to the number of hours that Clyde worked. Thus, the court can rely

  on the records proffered by Clyde in deciding this Motion. See Viciedo, 246 F. Supp. 2d at 900 n.9

  (noting that if the plaintiffs prove that they are entitled to overtime wages, “the Defendant’s failure

  to retain the required records will mean that the [c]ourt can rely on the employees’ testimony to

  determine the number of hours for which back wages are owed” (citation omitted)). Based upon

  Clyde’s records and the My Buddy Defendants’ undisputed calculations, the court finds that the

  My Buddy Defendants have satisfied the second element of the Retail Exemption because it is

  evident that Clyde was paid more than $10.88 per hour for each workweek that he was employed

  by My Buddy.



                                                    12
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2707 Page 13 of 15




         Second, even without referencing Clyde’s records of the number of hours that he worked,

  the court finds that the second Retail Exemption element is still satisfied. The court takes judicial

  notice 5 of the fact that there are 24 hours in a day and 365 days in a year, the product of which

  yields a maximum of 8,760 possible hours that could be worked by an individual employee in a

  year. If an employee were to work all of those hours at a rate of $10.88, or one and one-half times

  the federal minimum wage, that employee would make $95,308.80 per year. At oral argument,

  both parties agreed that Clyde was paid more than $95,308.80 per year for each of the years that

  he was employed by My Buddy. The My Buddy Defendants’ calculations of Clyde’s weekly

  regular rate of pay based on the assumption that he worked every hour of every day of his My

  Buddy employment confirm the same. See ECF No. 62 at 15–19. Thus, even if the court, just as

  the Schwind court, did not have any record of the number of hours that Clyde worked during his

  My Buddy employment, the My Buddy Defendants would still have satisfied the second Retail

  Exemption element because Clyde’s regular rate of pay exceeded one and one-half times the

  federal minimum wage even if he worked every hour of every day. See Schwind, 371 F. Supp. 2d

  at 568 n.8, 568. At oral argument, counsel for Clyde conceded that Clyde would not prevail if this

  calculation method were used.

         In sum, the court finds that Clyde’s regular rate of pay during the course of his employment

  with the My Buddy Defendants exceeded one and one-half times the federal minimum wage,

  thereby satisfying the second element of the Retail Exemption. Although the My Buddy

  Defendants failed to keep a record of the number of hours that Clyde worked, Clyde provided his



  5
    Under Federal Rule of Evidence 201(b)(2), “[t]he court may judicially notice a fact that is not
  subject to reasonable dispute because it . . . can be accurately and readily determined from sources
  whose accuracy cannot reasonably be questioned.” FED. R. EVID. 201(b)(2).
                                                   13
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2708 Page 14 of 15




  own record of his hours and commissions, and the My Buddy Defendants do not dispute these

  records for purposes of this Motion for Summary Judgment. Clyde cannot rely on these records to

  establish that he was not paid the overtime wages he is seeking, and then bar the My Buddy

  Defendants from relying on the same records to establish the applicability of the exemption. Taking

  these undisputed records, averaging Clyde’s deferred commission payments, and allocating the

  payments equally among the weeks he worked, it is undisputed that Clyde’s wages exceeded the

  $10.88 hourly payment threshold required for the Retail Exemption. Because this satisfies the only

  disputed element of the Retail Exemption, the exemption applies, and the My Buddy Defendants

  do not owe Clyde overtime wages. The court reaches the same conclusion even if Clyde’s records

  were not used and it instead assumed that he worked every hour of every day of his My Buddy

  employment. Because the Retail Exemption is applicable, Clyde’s Partial Motion for Summary

  Judgment seeking to establish that the Outside Salesmen Exemption does not apply is moot. The

  same is true for all other alternative arguments that the My Buddy Defendants raised in their

  Motion for Summary Judgment.

                                   CONCLUSION AND ORDER

         For the forgoing reasons, IT IS HEREBY ORDERED that the My Buddy Defendants’

  Motion for Summary Judgment (ECF No. 39) is GRANTED, and Clyde’s Motion for Partial

  Summary Judgment (ECF No. 45) is DENIED. Additionally, the My Buddy Defendants are

  ordered to prospectively comply with FLSA record-keeping requirements.




                                                  14
Case 2:19-cv-00756-JNP-CMR Document 72 Filed 03/01/21 PageID.2709 Page 15 of 15




             DATED March 1, 2021.

                                    BY THE COURT



                                    ______________________________
                                    Jill N. Parrish
                                    United States District Court Judge




                                      15
